



COURT OF APPEAL FOR ONTARIO

CITATION: BMO Trust Company v. Childs,
    2020 ONCA 21

DATE: 20200115

DOCKET: C66915

Sharpe, Juriansz and Nordheimer
    JJ.A.

BETWEEN

BMO Trust Company, in its
    capacity as Guardian of Property for Eileen Vera Childs

Applicant (Respondent in Appeal)

and

Michael Childs, in his capacity
    as Litigation Guardian for Eileen Vera Childs

Respondent (Respondent in Appeal)

Peter Childs, appellant acting in
    person

David M. Smith, for the
    respondent Michael Childs
in his capacity as Litigation
    Guardian for Eileen Vera Childs

A. Sean Graham, BMO Trust in
    its capacity as Guardian of Property for Eileen Vera Childs

Heard: January 10, 2020

On appeal from the judgment of Justice
    Charles T. Hackland of the Superior Court of Justice, dated April 29, 2019.

REASONS FOR DECISION


[1]

The appellant appeals from the decision of the
    motion judge refusing to allow him to participate in the passing of accounts of
    his mother Eileen Childs. His mother, 92 years of age, is an incapable person with
    Alzheimers disease. Michael Childs, the appellants brother, is Mrs. Childs
    litigation guardian. Michael and his sister, Caroline, are jointly guardians
    for personal care of Mrs. Childs. BMO Trust has been appointed Mrs. Childs
    property guardian.

[2]

We find it unnecessary to deal with the
    appellants submissions that, as a beneficiary under the will of the incapable
    Mrs. Childs, he had the right to standing in the passing of accounts. While the
    motion judge expressed the view the appellant required leave to participate, the
    primary basis of his decision is that the appellant is a vexatious litigant. In
    explaining his disposition, the motion judge said:

In summary, I order that Peter Childs will not
    be accorded standing in this passing of accounts on the basis that he is a
    vexatious litigant in this proceeding and that his primary objective is clearly
    to relitigate issues which are the subject of previous final court orders.

[3]

The motion judge reviewed the appellants Notice
    of Objection and was satisfied he sought to relitigate issues already decided by
    the original motion judge and by this court. He found that the arguments the
    appellant wished to advance on the passing of accounts were an abuse of
    process which can only have the effect of turning what should be a simple
    accounting and oversight exercise into a lengthy and unproductive relitigation
    of positions previously rejected by the court.

[4]

The record provides ample support for the motion
    judges findings. The appeal is dismissed.

[5]

We note that this court on September 11, 2019 dismissed
    the appellants motion under rule 59.06(2) to vary this courts earlier order
    of June 20, 2017, on the basis that it was an abuse of process and frivolous
    and vexatious.  The court said that an order contemplated by rule 2.1.02 was
    not only warranted, but essential in the circumstances of this case. A
    similar order is warranted in this case. The appellant is prohibited from filing
    any further motions in this court in respect of the passing of accounts
    proceeding without leave.

[6]

The respondents are entitled to their costs
    fixed at $10,000 for Michael Childs and $3,752.00 for BMO, both figures
    inclusive of disbursements and taxes, payable by the appellant from his share
    of his mothers estate.

Robert J. Sharpe J.A.

R.G. Juriansz J.A.

I.V.B. Nordheimer J.A.


